EXHIBIT 10.33.1

December 18, 2008

Mr. Anthony Massetti

NCR Corporation

1700 South Patterson Boulevard

Dayton, Ohio 45479

Dear Mr. Massetti:

This letter agreement documents the changes that constitute the first amendment
(the “First Amendment”) to the letter agreement between us dated November 19,
2007. This First Amendment amends the letter agreement as described below. All
provisions of the letter agreement not modified herein shall remain in full
force and effect, except as the Compensation and Human Resource Committee of the
NCR Corporation Board of Directors (the “Committee”) has otherwise modified as
documented in the minutes of the Committee.

1. The following shall be added at the end of the sixth sentence in the section
captioned “Arbitration”:

“at any time from the Start Date through your remaining lifetime (or, if longer,
through the twentieth (20th) anniversary of the Start Date). To the extent that
reimbursement for reasonable attorneys fees and expenses and arbitration
expenses is considered “deferred compensation” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), then
any such reimbursement must be made no later than the end of the calendar year
in which you are declared the prevailing party.”

2. The following section shall be added following the section captioned
“Arbitration”:

Section 409A of the Code – While the tax treatment of the payments and benefits
provided under this letter is not warranted or guaranteed, it is intended that
such payments and benefits shall either be exempt from, or comply with, the
requirements of Section 409A of the Code. This Agreement shall be construed,
administered and governed in a manner that effects such intent. In particular,
and without limiting the foregoing, any reimbursements or in-kind benefits
provided under this letter that are taxable benefits (and are not disability pay
or death benefit plans within the meaning of Section 409A of the Code) shall be
subject to the following rules: (i) any such reimbursements shall be paid no
later than the end of the calendar year next following the calendar year in
which you incur the reimbursable expenses, (ii) the amount of reimbursable
expenses or in-kind benefits that NCR is obligated to pay or provide during any
given calendar year shall not affect the amount of reimbursable expenses or
in-kind benefits that NCR is obligated to pay or provide during any other
calendar year, and (iii) your right



--------------------------------------------------------------------------------

to have NCR reimburse expenses or provide in-kind benefits may not be liquidated
or exchanged for any other benefit.

 

Sincerely, NCR Corporation By:  

/s/ Andrea Ledford

Name:   Andrea Ledford Title:   Senior Vice President, Human Resources

Agreed and Accepted

This 31 day of December, 2008

 

/s/ Anthony Massetti

Anthony Massetti